Examiner’s Comments

Information Disclosure Statement
	The IDSes filed 4/19 and 3/20 have both been considered and placed of record.  The initialed copies are attached herewith.
	References in the IDS dated 4/19 were not filed with the instant application.  However, it is noted that the Chinese documents ‘491 and ‘671 are in fact in the family of Applicant’s applications.  Chinese document ‘347 has been translated by Examiner and is made of record here.
	Chinese document ‘239 in the IDS dated 3/20 has been translated and is made of record here.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The art made of record fails to disclose or suggest a mobile power bank having, among other claimed allowable limitations, each of the at least one battery module comprises: a first telescopic element disposed on the first side, a first hole disposed on the second side and corresponding to the first telescopic element, a third side, a fourth side, a fifth side and a sixth side, and a second telescopic element disposed on the sixth side, wherein the third side, the fourth side and the fifth side are each provided with a second hole corresponding to the second telescopic element. The control module comprises a first telescopic element disposed on the first side, a first hole corresponding to the first telescopic element and disposed on the second side, a third side, a fourth side, a fifth side and a sixth side, and a power function element disposed on the sixth side, wherein the third side, the fourth side and the fifth side are each provided with a second hole corresponding to the second telescopic element, the first telescopic element is configured to be electrically connected to the first hole in a pluggable manner, and the second telescopic element is configured to be electrically connected to the second hole in a pluggable manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087